The defendant was convicted in the criminal court of Fulton County of the offense of operating a lottery, known as the "number game," for the hazarding of money. His petition for the writ of certiorari was granted, and, on a hearing thereon, the certiorari was overruled. The only assignment of error in the petition for certiorari was based on the alleged ground that the defendant's conviction was not authorized by the evidence. The evidence set out in the petition, together with the documentary evidence set forth in the answer of the trial judge, amply authorized the verdict in the trial court; and the overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED DECEMBER 4, 1944.